         Case: 3:20-cv-00219-DAS Doc #: 9 Filed: 09/29/20 1 of 2 PageID #: 225




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

STEVEN WAYNE PIERCE                                                                        PLAINTIFF

v.                                                                                No. 3:20CV219-DAS

STATE MISSISSIPPI, ET AL.                                                              DEFENDANTS


                       ORDER FOR THE PLAINTIFF TO SHOW CAUSE
                       WHY THIS CASE SHOULD NOT BE DISMISSED
                                 AS UNTIMELY FILED

        This matter comes before the court on the plaintiff’s complaint filed under 42 U.S.C. § 1983.

It appears that the claims in the complaint are barred by the applicable statute of limitations. A

federal court borrows the forum state’s general or residual personal injury limitations period. Owens

v. Okure, 488 U.S. 235, 249 (1989); Gartrell v. Gaylor, 981 F.2d 254 (5th Cir. 1993). In Mississippi,

that statute is MISS. CODE ANN. § 15-1-49, which allows a litigant only three years to file such an

action, and the statute begins to run “at the moment the plaintiff becomes aware he has suffered an

injury or has sufficient information to know he has been injured.” Russel v. Board of Trustees of

Firemen, etc., 968 F.2d 489 (5th Cir. 1992), cert. denied, 113 S. Ct. 1266 (1993) (citations omitted).

        The events described in the complaint occurred in 2005 and 2006. Thus, the statute of

limitations regarding claims arising out of those events expired three years later – in 2009. The

instant complaint was filed on July 13, 2020, some 11 years after the limitations period expired. Thus

it appears that the instant complaint is untimely filed. To satisfy the requirement of due process,

however, the court will provide the plaintiff with the opportunity to argue why he believes that his

complaint is nonetheless timely.

        As such, the plaintiff is ORDERED to SHOW CAUSE why the instant case should not be

dismissed as untimely filed. The deadline for responding is 21 days from the date of this order.
 Case: 3:20-cv-00219-DAS Doc #: 9 Filed: 09/29/20 2 of 2 PageID #: 226




SO ORDERED, this, the 29th day of September, 2020.


                                          /s/ David A. Sanders
                                          DAVID A. SANDERS
                                          UNITED STATES MAGISTRATE JUDGE
